Citation Nr: 1327654	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-20 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to June 1967 and from July 1967 to August 1992.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he had diabetes in service and/or that it is related to his service-connected Hepatitis C infection and liver damage.  

The Veteran claims that two blood tests during service in 1992 showed that he had elevated glucose levels.  He has provided a copy of a post-service laboratory test dated September 17, 1993, from Fairchild Air Force Base showing elevated glucose.   

The Veteran also claims that medication (Prograf) he takes affects his blood sugar and he was put on insulin after his transplant.  He stated that Prograf can cause diabetes in those that are not diabetic and aggravate diabetes in those that have diabetes.  In addition, the Veteran indicated that his Interferon treatments caused his diabetes mellitus

The Veteran has stated that he was initially diagnosed as having diabetes in March 1999 at the University of Washington Medical Center.  He was then referred to his primary care provider, Dr. Nash, at Fairchild Air Force Base.  The Veteran's treatment records from University of Washington Medical Center dated in 1999 and his retiree medical records from Fairchild Air Force Base must be obtained on remand.

On remand, a medical opinion should also be obtained, as set forth below.  Although the Veteran was afforded a VA examination in August 2006, the medical opinion provided at that time was inadequate.

The Veteran's case is remanded for the following actions:  

1.  Make arrangements to obtain the Veteran's complete treatment records from University of Washington Medical Center, dated since January 1999.  

2.  Make arrangements to obtain the Veteran's complete retiree medical records from Fairchild Air Force Base, to include from Dr. Nash, dated since August 1992.

3.  Thereafter, schedule the Veteran for a VA examination by a medical doctor.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. 

The  examiner must render opinions as to the following:  

(a)  Whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's diabetes had its clinical onset during active service (e.g., between July 1962 and August 1992) or within one year of his separation from service (e.g., between August 1992 and August 1993).  

In providing this opinion, the examiner must acknowledge the Veteran's contention that he had two elevated glucose readings during service in 1992, as well as the post-service laboratory test dated September 17, 1993, showing elevated glucose.

(b)  Whether it is at least as likely as not that the Veteran's diabetes is either (i) proximately due to or (ii) has been aggravated by his service-connected liver transplant associated with his liver cancer secondary to hepatitis C, to include by any medications taken for treatment thereof such as Prograf, Interferon, and/or prednisone.   

In providing this opinion, the examiner must acknowledge (i) the August 30, 2005 report from the University of Washington Medical Center showing that that following a liver transplant, the Veteran had experienced the onset of diabetes, which was likely secondary to stress and the use of Prograf; (ii) the outpatient instructions from the University of Washington Medical Center, dated on October 30, 2005, noting hyperglycemia/diabetes was often drug-induced by prednisone and often aggravated by tacrolimus;  (iii) the report of the August 2006 VA examination; and (iv) the medical articles, received by VA in October 2009 (PubMed) and November 2010 (Medical Writer's Circle, Diabetes and Hepatitis C, Hepatitis Central, and ISI Web of Knowledge, Web of Science) which suggested a relationship between diabetes mellitus and liver disease.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
  
4.  Next, ensure the opinion is responsive to the questions asked.  If it is not, take any needed corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2.

5.  Finally, readjudicate the Veteran's claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

